Citation Nr: 0401310	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 15, 1999, 
for a grant of dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to May 
1946.  He died in September 1995.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2000 rating decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that, by the rating action in October 2000, 
the RO granted entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151, and assigned an effective date of July 
15, 1999, the date of receipt of the appellant's application 
for VA death benefits.  In a statement received in March 
2001, the appellant disagreed with the effective date 
assigned by the RO for the benefit granted.  Although in the 
statement of the case issued in June 2002 the RO 
characterized the appellant's statement of March 2001 as a 
claim for an earlier effective date, the Board finds that 
such statement was a timely disagreement with the rating 
decision of October 2000, which assigned the effective date 
for the grant of DIC benefits.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2003).  Accordingly, the Board finds that the 
instant appeal is not from a determination by the RO in June 
2001, as stated in the statement of the case, but rather from 
the October 2000 rating decision.

For the reasons stated below, this appeal is being remanded 
to the RO via the Appeals Management Center in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

The effective date of a grant of entitlement to DIC based on 
death due to VA hospitalization or treatment will be the 
first day of the month in which the veteran's death occurred 
if a claim is received within one year following the date of 
death; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. § 3.400(i)(2) (2003).  38 C.F.R. 
§ 3.153 (2003), provides that an application on a form 
jointly prescribed by the Secretary of VA and the Secretary 
of Health, Education, and Welfare filed with the Social 
Security Administration (SSA) on or after January 1, 1957, 
will be considered a claim for death benefits and will be 
considered as having been received by VA as of the date of 
receipt by SSA.

The effective date currently assigned is July 15, 1999, the 
date the RO received VA Form 21-534, "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By a Surviving Spouse or Child (Including 
Death Compensation If Applicable)."  Such was not received 
within one year of the veteran's death.  In a statement dated 
in April 2002, however, the appellant's representative 
asserted that the appellant had filed a claim for survivor's 
benefits with SSA after the veteran's death.  The 
representative requested that VA obtain a copy of the SSA 
claim in order to determine whether the provisions of 
38 C.F.R. § 3.153 apply in this case.  It does not appear 
that an appropriate request to SSA has been made.  VA's duty 
to assist the appellant in the development of facts pertinent 
to her claim includes an attempt to obtain a copy of any such 
claim filed with SSA.

Under the circumstances, this case is REMANDED for the 
following:

1.  A request should be made to SSA to 
provide a copy of any claim for 
survivor's benefits which the appellant 
filed with that agency based on the death 
of the veteran.  In this regard, the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2003) should be followed.

2.  The RO should otherwise review the 
claims file and ensure that all 
notification and assistance required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), has been satisfactorily 
completed.  

3.  Following completion of these 
actions, the evidence should be reviewed 
and a determination should be made as to 
whether the appellant's claim for an 
earlier effective dated for DIC under 
38 U.S.C.A. § 1151 may now be granted.  
If the decision remains adverse to the 
appellant, she and her representative 
should be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to assist the appellant.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the appellant unless 
she receives further notice.  The appellant does have the 
right to submit additional evidence and argument on the 
matter which the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


